DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on November 24, 2021 to the non-final Office action of September 3, 2021 is acknowledged. The Office action on the currently pending claims 1-7, 9-14, 16, and 18-20 follows.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with EVAN R. WITT (Reg. No. 32,512) on December 7, 2021.
The application has been amended as follows: 
Claim 1: “A heat dissipation module for an optical transceiver, comprising: 
a liquid cooling device comprising a liquid cooling tube and a base, wherein the liquid cooling tube is in connection with the base, wherein the base comprises a partition and two accommodating slots, the partition is disposed between the two accommodating slots, the liquid cooling tube is respectively disposed in the two accommodating slots, the partition comprises at least one positioning recess, and an elastic fastener is disposed in the at least one positioning recess;
a casing assembly comprising a top plate, wherein the top plate comprises a top surface, a bottom surface and an opening, and the opening is through the top surface and the bottom surface, 
--the-- elastic fastener configured for fastening the liquid cooling device on the casing assembly, wherein the liquid cooling device is pluggable fastened to the casing assembly.”
Claim 8: Cancelled.
Claim 9: “A heat dissipation module for an optical transceiver, comprising: 
a liquid cooling device comprising a liquid cooling tube and a base, wherein the liquid cooling tube is in connection with the base, wherein the base comprises a partition and two accommodating slots, the partition is disposed between the two accommodating slots, the liquid cooling tube is respectively disposed in the two accommodating slots, the partition comprises at least one positioning recess, and an elastic fastener is disposed in the at least one positioning recess; 
a casing assembly comprising a top plate, wherein the top plate comprises a top surface, a bottom surface and an opening, and the opening is through the top surface and the bottom surface, wherein at least one part of the liquid cooling device is extended into the opening and protruded over the bottom surface; and 
--the-- elastic fastener, wherein a part of an end of the elastic fastener is extended to the liquid cooling device, so as to fasten the liquid cooling device on the casing assembly.”
Claim 15: Cancelled.
Claim 16: “A heat dissipation module for an optical transceiver, comprising: 
a heat dissipation device comprising a base and a cooling module that is at least one of a heat sink, a liquid cooling tube, a heat pipe, and a vapor chamber, wherein the base comprises a partition and two accommodating slots, the partition is disposed between the two accommodating slots, wherein the cooling module is respectively disposed in the two accommodating slots, wherein the partition comprises at least one positioning recess, and an elastic fastener is disposed in the at least one positioning recess;
a casing assembly comprising a top plate, wherein the top plate comprises a top surface, a bottom surface and an opening, and the opening is through the top surface and the bottom surface, wherein at least one part of the heat dissipation device is extended into the opening and protruded over the bottom surface; and 
--the-- elastic fastener, 
wherein the heat dissipation device is pluggable fastened to the casing assembly.”
Claim 17: Cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1, 9, and 16, and at least in part because claims 1, 9, and 16 respectively recite the limitations: 
(Claim 1): “the base comprises a partition and two accommodating slots, the partition is disposed between the two accommodating slots, the liquid cooling tube is respectively disposed in the two accommodating slots, the partition comprises at least one positioning recess, and an elastic fastener is disposed in the at least one positioning recess”;
(Claim 9): “the base comprises a partition and two accommodating slots, the partition is disposed between the two accommodating slots, the liquid cooling tube is respectively disposed in the two accommodating slots, the partition comprises at least one positioning recess, and an elastic fastener is disposed in the at least one positioning recess”; and
 (Claim 16): “a base and a cooling module that is at least one of a heat sink, a liquid cooling tube, a heat pipe, and a vapor chamber, wherein the base comprises a partition and two accommodating slots, the partition is disposed between the two accommodating slots, wherein the cooling module is 
The aforementioned limitations, in combination with all remaining limitations of respective claims 1, 9, and 16, are believed to render said independent claims 1, 9, and 16, and all claims depending therefrom, allowable over the prior are of record, taken alone or in combination.
Finally, the Office has not identified any double-patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/A.R.H./               Examiner, Art Unit 2835                                                                                                                                                                                         
/STEPHEN S SUL/               Primary Examiner, Art Unit 2835